Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bulbous region adjacent the root in combination with the embodiment recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 10010151, hereinafter Gueret ‘151) in view of Gueret (US 8286649, hereinafter Gueret ‘649).
Regarding claim 1, Gueret ‘151 teaches a system for applying a substance to a keratinous surface comprising: a container (2) for holding the substance; an applicator comprising a stem (4) having a longitudinal axis (Y) and an applicator head (6) arranged along the longitudinal axis, the applicator head comprising: a shank (10) joining a proximal portion of the applicator head with a distal portion of the stem; a root (see annotated Fig. 8 below) connected with a distal end of the shank extending in the distal direction from the shank; and a spatula (9) connected with the root, the spatula extending along the longitudinal axis and adapted to hold and apply the substance to the keratinous surface, wherein the spatula comprises a first face (11) aligned with the notch and a second face (12) opposite from the first face, wherein the first face comprises a concave surface (see annotated Fig. 8 below) extending distally from the notch, wherein the second face comprises a lower convex surface (see annotated Fig. 8 below) extending distally from the root and an upper flat surface (see annotated Fig. 8 below) extending 

    PNG
    media_image1.png
    271
    574
    media_image1.png
    Greyscale

Gueret ‘151 does not teach a stiffness modifying portion having a selected cross section perpendicular to the longitudinal axis; wherein the selected cross section provides a selected resistance to deflection of the spatula away from the longitudinal axis, wherein the stiffness modifying portion comprises a notch, wherein the notch reduces a dimension of the stiffness modifying portion along a transverse axis perpendicular to the longitudinal axis, and wherein the notch reduces the resistance to deflection of the spatula along the transverse axis.
Gueret ‘649 teaches a  stiffness modifying portion (26) having a selected cross section perpendicular to the longitudinal axis; wherein the selected cross section provides a selected resistance to deflection of the spatula away from the longitudinal axis (col. 2, ll. 12-16), wherein the stiffness modifying portion comprises a notch (25), wherein the notch reduces a dimension of the stiffness modifying portion along a transverse axis perpendicular to the longitudinal axis (“thin zone”, col. 6, ll. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the applicator of Gueret ‘151 with a stiffness modifying portion having a selected cross section perpendicular to the longitudinal axis; wherein the selected cross section provides a selected resistance to deflection of the spatula away from the longitudinal axis, wherein the stiffness modifying portion comprises a notch, wherein the notch reduces a dimension of the stiffness modifying portion along a transverse axis perpendicular to the longitudinal axis, and wherein the notch reduces the resistance to deflection of the spatula along the transverse axis as taught by Gueret ‘649 for the purpose of enabling a user to modify the extent of the application face that is in contact with a surface (Gueret ‘649, col. 2, ll. 12-16).
Regarding claim 2, the combination of Gueret ‘151 and Gueret ‘649 teaches the system of claim 1, wherein the applicator head further comprises a flocked surface (Gueret ‘151, col. 7, ll. 25-26), the flocked surface covering at least a portion of the head.
Regarding claim 5, the combination of Gueret ‘151 and Gueret ‘649 teaches the system of claim 1 wherein the notch comprises an upper notch surface and a lower notch surface, wherein the lower notch surface is in a plane perpendicular to the longitudinal axis and wherein the upper notch surface meets the lower notch surface at an oblique angle (Gueret ‘649, Fig. 10).
Regarding claim 6, the combination of Gueret ‘151 and Gueret ‘649 teaches the system of claim 5, wherein the resistance to deflection of the spatula is reduced in a direction along the transverse axis, and wherein, when the spatula is deflected, the upper notch surface is moved toward the lower notch surface (Gueret ‘649, col. 7, ll. 5-9).


    PNG
    media_image2.png
    210
    509
    media_image2.png
    Greyscale

Regarding claim 10, Gueret ‘151 teaches an applicator for applying a cosmetic, the applicator comprising: a stem () having a longitudinal axis (Y); and an applicator head (6) connected with a distal end of the stem and extending in a distal direction, wherein the applicator head comprises: a root () at a proximal end; a spatula (9) connected with the root and extending in the distal direction, wherein the spatula comprises, a first face (11) distal of the notched portion, the first face being concave and adapted to hold a quantity of the cosmetic, and a second face (12) opposite of the first face, the second face having a lower convex portion (see annotated Fig. 8 in rejection of claim 1 above) extending distally of the root and an upper flat portion (see annotated Fig. 8 in rejection of claim 1 above) extending distally and continuously from a distal end of the lower convex portion.
 Gueret ‘151 does not teach a notched portion between the root and the spatula, wherein the notched portion allows the spatula to flex preferentially along a transverse axis.
Gueret ‘649 teaches a notched portion (25) between a root (10) and a spatula (20), wherein the notched portion allows the spatula to flex preferentially along a transverse axis (col. 6, ll. 60-64).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the applicator of Gueret ‘151 with a notched portion 

Regarding claim 11, the combination of Gueret ‘151 and Gueret ‘649 teaches the applicator of claim 10, having a unflexed configuration when no force is applied along the transverse axis, wherein the notch comprises an upper notch surface and a lower notch surface, wherein the lower notch surface is in a plane orthogonal to the longitudinal axis and, in the unflexed configuration, the upper notch surface is in a plane that intersects the lower notch surface at an oblique angle (Gueret ‘649, Fig. 10).
Regarding claim 12, the combination of Gueret ‘151 and Gueret ‘649 teaches the applicator of claim 11, having a flexed configuration when force is applied along the transverse axis, wherein in the flexed configuration the upper notch surface contacts the lower notch surface (Gueret ‘649, col. 7, ll. 5-9).
Regarding claim 13, the combination of Gueret ‘151 and Gueret ‘649 teaches the applicator of claim 10, wherein the spatula further comprises a flocked surface (Gueret ‘151, col. 7, ll. 25-26) along at least a portion of a surface of the spatula.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 7677826, hereinafter Gueret ‘826) in view of Gueret ‘649.
Regarding claim 14, Gueret ‘826 teaches an applicator for applying a cosmetic, the applicator comprising: a stem (4) having a longitudinal axis; and an applicator head (Fig. 54) connected with a distal end of the stem and extending in a distal direction, wherein the applicator head comprises: a root (18) at a proximal end; a spatula (13) connected with the root and extending in the distal direction; wherein the spatula comprises, a first face distal of the notched portion and extending to a distal tip of the spatula, the first face (see annotated Fig. 54 below) being substantially flat and extending substantially 

    PNG
    media_image3.png
    222
    491
    media_image3.png
    Greyscale

Gueret ‘826 does not teach a notched portion between the root and the spatula, wherein the notched portion allows the spatula to flex preferentially along a transverse axis.
Gueret ‘649 teaches a notched portion (25) between a root (10) and a spatula (20), wherein the notched portion allows the spatula to flex preferentially along a transvers axis (col. 6, ll. 60-64).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the applicator of Gueret ‘826 with a notched portion between the root and the spatula, wherein the notched portion allows the spatula to flex preferentially along a transverse axis as taught by Gueret ‘649 for the purpose of enabling a user to modify the extent of the application face that is in contact with a surface (Gueret ‘649, col. 2, ll. 12-16).

Regarding claim 16, the combination of Gueret ‘826 and Gueret ‘649 teaches the applicator of claim 14, wherein the spatula further comprises a flocked surface (Gueret ‘826, col. 2, ll. 30-33) along at least a portion of a surface of the spatula.

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive.
In response to the arguments that the Gueret ‘649 and Uehara do not teach spatula faces as recited in claims 1, 10 and 14, it is noted that the newly cited Gueret ‘151 and Gueret ‘826 references teach spatulas with the claimed features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754